Citation Nr: 1235927	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-23 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether an April 1970 rating decision, which granted service connection for residuals of a fragment wound of the right thigh transecting the femoral artery with vein graft from the left thigh and assigned an initial 40 percent disability rating, contained clear and unmistakable error (CUE).  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic file does not contain additional relevant information or evidence pertaining to the claims on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1970 rating decision, the RO granted service connection for residuals of a fragment wound of the right thigh transecting the femoral artery with vein graft from the left thigh, and assigned an initial 40 percent disability rating for moderately severe injury to two Muscle Groups, XIII and XIV, in the same anatomical region, effective January 25, 1969.  The Veteran did not initiate a timely appeal of that decision and it is final.

2.  The record before the RO in April 1970 does not compel the conclusion, to which reasonable minds could not differ, that the Veteran manifested severe residuals of one or both Muscle Groups, XIII or XI, or that the fragment wound to the right thigh resulted in aggregate impairment of function which was severe in degree so as to more nearly equate to intermediate ankylosis at the right knee and/or right hip.  


CONCLUSIONS OF LAW

1.  The April 1970 rating decision that granted service connection for residuals of a fragment wound of the right thigh transecting the femoral artery with vein graft from the left thigh, and assigned an initial 40 percent disability rating, is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.200 (2011). 

2.  CUE was not committed in the April 1970 rating decision for failing to assign an initial rating in excess of 40 percent for residuals of a fragment wound of the right thigh transecting the femoral artery with vein graft from the left thigh.  38 C.F.R. § 3.105(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 (West 2002), is not applicable to a claim for revision or reversal of a final decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc).  

Factual Background

The Veteran's service treatment records show that on April 3, 1967, while completing a search and destroy mission in Vietnam, he sustained a perforating through and through fragment wound to his right thigh, with avulsion of the right superficial femoral artery, without nerve involvement, when he was struck by an enemy claymore.  That day, he underwent debridement of the perforating fragment wound to his right thigh and ligation of the right superficial femoral artery and vein.  On April 7th, he underwent a vein graft repair from his left leg and a delayed primary closure was completed on the fragment wound of the right thigh.  Upon transfer on April 8th, he was admitted to another medical facility for treatment of infection of the fragment wound on his right thigh.  On April 9th, the right thigh fragment wound was opened and drained and a secondary closure was performed in April 18th.  Pulses remained good in the right foot and throughout.  On April 26th, he was transferred to another medical facility for treatment.  On that occasion, physical examination of his right leg revealed a long longitudinal wound in the anterior and posterior aspect of the thigh, both chronically infected and separated.  Pulses were present and sensation was diminished in the anterior right leg but otherwise intact.  Lab testing revealed staphylococcus and Proteus.  X-ray of the right femur failed to reveal any evidence of fracture.  An anteriorgram dated June 7th showed patency with excellent function of the vein graft.  The Veteran went on to heal his wounds and it was noted that he gained good function in the involved extremity.  On June 14, 1967, he was discharged to duty with a permanent limited L3 physical profile due to vein graft of his femoral artery.  He was not to crawl, stoop, run, jump, march, stand for prolonged periods, do overhead work, pull-ups or pushups, or be assigned to duty requiring prolonged handling of heavy materials, including weapons.  

In December 1968, the Veteran underwent examination for separation from active duty.  He reported some aching in his knee joint with prolonged exertion.  Physical examination of the lower extremities showed normal strength and range of motion and a scar was present on the right thigh.  The examiner noted excellent results from the vein graft to the wounded superficial femoral artery.  There was no claudication and dorsalis pedis and post tibial pulses were 4+.  The diagnostic impression at that time was excellent surgery result without foreseen difficulties.  

On December 1, 1968, the Veteran requested, in part, service connection for residuals of a fragment wound to the right thigh.  

A March 1970 general physical VA examination indicated that during service, the Veteran was wounded with shrapnel in 1967, and a vein graft was performed to repair the femoral artery, taken from his left thigh.  He was hospitalized from April 3 to July 3, 1967, and thereafter, he was transferred to janitorial type work involving caring for equipment in a gymnasium.  Following his discharge from active service, he was reportedly employed as a truck driver for months, and at the time of this examination, he was working as a bookkeeper at his parish.  The examination reports noted complaints of some aching in and just above the right knee during cold weather, pain in and just about the right knee with a lot of exercise, lack of feeling on the inside of the right knee, and some decreased strength of the right leg when running.  He denied limp or stiffness in the joints.  

Physical examination in March 1970 showed some loss of musculature and scars from the in-service injury and surgery.  The left thigh showed only a scar without any decease in musculature.  Strength testing showed an approximate 25 percent decrease in strength on flexion and extension of the right knee, and an approximate 15 percent decrease in strength on flexion of the right thigh.  There was total anesthesia in the medial aspect of the right knee.  Knee jerk was decreased on the right.  Ankle jerks were normal and equal bilaterally, pulses in both lower extremities were normal, and skin temperature down to and including the toes was completely normal bilaterally.  The examiner diagnosed an old shrapnel injury transecting the femoral artery in the right thigh successfully repaired with a vein graft from the left thigh.  Residuals included decreased muscle mass of the right thigh, a mild decrease in strength of the right knee and less so in the right hip, total anesthesia on the medial aspect of the right knee and right lower leg, and a scar on the left thigh due to vein graft.  All other aspects of examination of the left leg were normal.  Prognosis was that findings on examination were permanent but not progressive. 

An April 1970 rating decision granted service connection for residuals of a fragment wound of the right thigh transecting the femoral artery with graft replacement from the left leg, and assigned a 40 percent evaluation under Diagnostic Codes 5313, 5314, and 8526, effective January 25, 1969.  The Veteran did not appeal the April 1970 decision, thus, it is final.  See 38 U.S.C.A. § 4005(c) (1970) (currently 38 U.S.C.A. § 7105(c) (West 2002)).  

Relevant Laws and Regulations

Previous determinations which are final and binding, including degree of disability and other matters, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

For CUE to exist: 

(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14  (1992) (en banc)).

To establish a CUE claim the alleged error must have been outcome determinative and the error must have been based upon the evidence of record at the time of the original decision.  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), cert. denied 123 S.Ct. 2574  (2003) (citations omitted).

CUE is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003).  The alleged error must be the kind of error that, if true, would be CUE on its face, and persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Id. at 44.  Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995). 

The improper weighing and evaluating the evidence in previous adjudications can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  CUE may be based on showing "that there was no evidence . . . that could have supported denial of the claim on the merits; that is, [that] all of the evidence militated in support of the claim."  Crippen v. Brown, 9 Vet. App. 412, 422 (1996); accord Link v. West, 12 Vet. App. 39, 45 (1998) (quoting Crippen to same effect).

Additionally, VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

With respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court has held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim.  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App. 134, 137 (1998). 

Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234. 

In this case, in substance, the Veteran and his representative essentially contend that the April 1970 rating decision that granted service connection for residuals of a fragment wound of the right thigh transecting the femoral artery with vein graft from the left thigh and assigned an initial 40 percent disability rating contains CUE because in that decision, the RO misapplied 38 C.F.R. § 4.56, which pertains to factors to be considered in the evaluation of disabilities residual to healed wounds involving muscle groups due to gunshot or other trauma, in that the RO erroneously evaluated injuries sustained to muscle groups XIII (posterior thigh group) and XIV (anterior thigh group) as moderately severe rather than severe.  Consequently then, under 38 C.F.R. § 4.55, which pertains to principles of combined ratings, the RO incorrectly applied 38 C.F.R. § 4.55(a) rather than 38 C.F.R. § 4.55(b).  He asserts that the aforementioned errors are undebatable and of the sort which, had they not been made, would have manifestly changed the outcome at that time in that service-connected residuals of a fragment wound of the Veteran's right thigh would have been assigned an initial disability rating in excess of the 40 percent assigned by the April 1970 rating decision.  

In the alternative, in an April 2010 statement, the Representative asserted that even if application of 38 C.F.R. § 4.55(a) rather than 38 C.F.R. § 4.55(b) is correct, it remains that injuries sustained to muscle groups XIII (posterior thigh group) and XIV (anterior thigh group) were erroneously evaluated as moderately severe rather than severe under the rating criteria then in effect under 38 C.F.R. § 4.56.  Consequently then, under the Schedule of Ratings of Muscle Injuries outlined in 38 C.F.R. § 4.73, Diagnostic Codes 5313 pertaining to Group XIII (posterior thigh group), and 5314 pertaining to Group XIV (anterior thigh group), severe injuries of those muscle groups are evaluated as 40 percent disabling.  Thus, application of 38 C.F.R. § 4.55(a) indicates that muscle injuries in the same anatomical region are not to be combined, but instead, the rating for the major group affected will be elevated to the next higher level, and because a 40 percent evaluation is the maximum schedular evaluation available, an evaluation for intermediate ankylosis of the affected joint at an "intermediate angle" should have been assigned, or, due to the unusually severe degree of disability, for which the rating criteria appeared inadequate, the case should have been submitted to VA Central Office for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  

After a careful review of the record before the RO in April 1970, the Board finds that there was a tenable basis for the RO's assignment of an initial 40 percent disability rating for residuals of a fragment wound of the right thigh transecting the femoral artery with vein graft from the left thigh.  In reaching this determination, the Board initially finds that the statutory and regulatory provisions at the time of the April 1970 rating decision were correctly applied.  

The pertinent laws and regulations governing the rating of disabilities in effect at the time of the RO's April 1970 rating decision provided that disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 355 (1970) (currently 38 U.S.C.A. § 1155 (West 2002)).

For rating purposes, the skeletal muscles of the body are divided into 23 groups, in 8 anatomical regions, including 3 groups for the thigh.  Four grades of severity of disabilities due to muscle injuries are recognized for rating purposes:  slight, moderate, moderately severe and severe.  The type pictures are based on the cardinal symptoms of muscle disability (weakness, fatigue-pain, uncertainty of movement) and on objective evidence of muscle damage and the cardinal signs of muscle disability (loss of power, lowered threshold of fatigue and impairment of coordination).  See 38 C.F.R. § 4.54 (1970).

Guidance for evaluating a combination of ratings of muscle injuries, as in this case, was found under 38 C.F.R. § 4.55.  Specifically, paragraph (a) provided that muscle injuries in the same anatomical region, i.e., (1) shoulder girdle and arm, (2) forearm and hand, (3) pelvic girdle and thigh, (4) leg and foot, will not be combined, but instead, the rating for the major group affected will be evaluated from moderate to moderately severe, or from moderately severe to sever, according to the severity of the aggregate impairment of function of the extremity.  

Paragraph (b) provided that two or more severe muscle injuries affecting the motion (particularly strength of motion) about a single joint may be combined but not in combination receive more than the rating for ankylosis of that joint at an "intermediate" angle, except that with severe injury involving the shoulder girdle and arm, the combination may not exceed the rating for unfavorable ankylosis of the scapulohumeral joint.  Cases of an unusually severe degree of disability involving the shoulder girdle and arm or the pelvic girdle and thigh muscles wherein the evaluation under the criteria in this section appears inadequate may be submitted to Central Office for consideration under 38 C.F.R. § 3.321(b).  See 38 C.F.R. § 4.55.

Paragraph (g) provided that muscle injury ratings will not be combined with peripheral nerve paralysis ratings for the same part, unless affecting entirely different functions.  See 38 C.F.R. § 4.55.  

Additionally, guidance for evaluating muscle disabilities was found under 38 C.F.R. §§ 4.56 and 4.72 (1970).  

Specifically, paragraph (c) of 38 C.F.R. § 4.56, for moderately severe disability of muscles, provided that through and through or deep penetrating wound by high velocity missile of small size or large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intermuscular cicatrization.  Service department record or other sufficient evidence showing hospitalization for prolonged period in service for treatment of wound of severe grade. Record in the file of consistent complaint of cardinal symptoms of muscle wounds.  Evidence of unemployability because of inability to keep up to production standards is to be considered, if present.  Entrance and (if present) exit scars relatively large and so situated as to indicate track of missile through important muscle groups.  Indications in palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with sound side) give positive evidence of marked or moderately severe loss.  

Paragraph (d) of 38 C.F.R. § 4.56, for severe disability of muscles, stated that through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or explosive effect of high velocity missiles, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  History and complaint was the same as under paragraph (c), but in aggravated form.  Objective findings included extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in track of missile.  X-ray may show minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance.  Soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration is not present but a diminished excitability to Faradism compared with the sound side may be present.  Visible or measured atrophy may or may not be present.  Adaptive contraction of opposing group of muscles, if present, indicates severity.  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone without true skin covering, in an area where bone is normally protected by muscle, indicates the severe type.  Atrophy of the muscle groups not included in the track of the missile, particularly of the trapezius and serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of an entire muscle following simple piercing by a projectile (progressive sclerosing myositis), may be included in the severe group if there is sufficient evidence of a severe disability.  

Additional guidance was found under 38 C.F.R. § 4.72 (1970), which indicated that attention must be given to the deeper structures injured, bones, joints, and nerves.  A compound comminuted fracture, for example, with muscle injury from the missile, establishes severe muscle injury, and there may be additional disability from malunion of the bone, ankylosis, etc.  The location of foreign bodies may establish the extent of penetration and consequent damage.  It may not be too readily assumed that only one muscle or muscle group is damaged.  A through and through injury, with muscle damage, is always at least a moderate injury, for each group of muscles damaged.  This section is to be taken as establishing entitlement to a rating of severe grade is established when there is history of compound comminuted fracture and definite muscle or tendon damage from the missile.  38 C.F.R. § 4.72.  

The provisions of Diagnostic Code 5313 pertain to Muscle Group XIII.  This group involves the posterior thigh group, which includes the hamstring complex of 2-joint muscles (1) Biceps femoris; (2) semimembranosus; (3) semitendinosus.

Group XIII involves function of extension of hip and flexion of knee, outward and inward rotation of flexed knee, and acts with rectus femoris and sartorius in synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over pulley action at knee joint.  Under this code, a noncompensable rating is assigned for slight muscle injury, a 10 percent when moderate, a 30 percent when moderately severe, and a 40 percent rating is assigned when there is severe injury to Muscle Group XIII.

The provisions of Diagnostic Code 5314 pertain to Muscle Group XIV.  This involves the anterior thigh group, which includes (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  Functions of Group XIV include extension of knee, simultaneous flexion of hip and flexion of knee, tension of fascia lata and iliotibial (Massiat's) band, act with Group XVII, postural support of body, and act with hamstrings in synchronizing the hip and knee.  This group affects the function of extension of knee, simultaneous flexion of hip and flexion of knee, tension of fascia lata and iliotibial (Massiat's) band acting with XVII, postural support of body, and acts with hamstrings in synchronizing hip and knee.  Under this code, a noncompensable rating is assigned for slight muscle injury, a 10 percent when moderate, a 30 percent when moderately severe, and a 40 percent rating is assigned when there is severe injury to Muscle Group XIV.

On this record, the Board finds that failure to find that injury to Muscle Groups XIII and XIV were severe does not constitute CUE.  Such an error can only constitute CUE where all evidence at the time of the April 1970 rating decision "militated in support of the claim," or that the evidence of record compels the conclusion to which reasonable minds could not differ.  See Crippen, Fugo, supra.  

In this case, there are items of evidence which approximate a severe rating for injury to Muscle Groups XIII and XIV.  This evidence include the fact that the Veteran's fragment wound of his right thigh was a through injury that caused a perforating wound of the right thigh with avulsion of the right superficial femoral artery, necessitating vein grafting from his left leg.  Such muscle injury is to be rated at least moderate, for each group of muscles damaged.  See 38 C.F.R. §§ 4.56, 4.72.  Additionally, service treatment records show that the Veteran was hospitalized for approximately three months following the fragment wound of his right thigh for vein grafting and chronic infection with separation of wounds of the anterior and posterior thigh.  Also, multiple chronic infections of the wound resulted in an initial delayed primary closure of the wound, and secondary delayed primary closure of the wound after it was reopened and drained due to infection.  Service treatment records also showed notation of a long longitudinal wound of the anterior and posterior aspects of the right thigh.  Upon separation, some aching of the knee joint with prolonged exertion was reported.

The only post-service evidence of record in favor of a severe rating for injury to Muscle Groups XIII and XIV includes the March 1970 VA examination report, which showed complaints of pain in and about the right knee during cold weather and with a lot of exercise and objective findings of loss of muscle mass in the right thigh, decreased strength in the right knee and less so in the right thigh/hip, and total anesthesia of the medial aspect of the right knee and the right lower leg.   

However, the record at the time of the April 1970 rating decision also contained a significant amount of evidence that injury to Muscle Groups XIII and XIV were not severe.  Specifically, at the time of injury, no nerve involvement, bone shattering, or fracture was found.  The only complaint of cardinal symptoms of a muscle wound during service included notation on separation examination in December 1968 of "some aching of the knee joint with prolonged exertion," however, physical examination of the lower extremities on that occasion showed that strength and range of motion of the right lower extremity was normal.  Moreover, the diagnostic impression at during separation examination was "excellent surgery result from vein graft to superficial femoral artery with no foreseen difficulties."  

Moreover, although a long longitudinal wound of the anterior and posterior right thigh was noted in the inpatient service treatment records, and scarring on the right thigh was noted upon separation examination and during the March 1970 post-service VA examination, there was no objective medical evidence of record in April 1970 showing that scarring of the thigh was extensive, ragged, depressed, or adherent.  

Similarly, although "some" muscle loss of the right thigh was noted during the post-service VA examination in March 1970, there is no indication that it was ever described as moderate or extensive in degree.  Likewise, the evidence of record in April 1970 contained no evidence that there were soft or flabby muscles in the wound area or that the muscles did not swell and harden with contraction.  Indeed, in March 1970, although the Veteran felt like his right leg was weak when running, he was able to run.  Regarding decreased strength of the Veteran's right lower extremity, the March 1970 VA examiner indicated that there was only a mild decrease in strength of the right knee, and a lesser degree of decreased strength was noted in the right thigh/hip.  The Veteran's gait was described as normal and there was no indication that movements of the right lower extremity were uncoordinated.    

Significantly, the Board notes that a December 1969 claim for VA education or training benefits showed that Veteran reported post-service employment as a laborer, and during VA examination in March 1970, it was noted that he had worked for a period of months as a truck driver and as a bookkeeper.  This evidence is not reflective of severe injury or impairment of function of Muscle Groups XIII and XIV.  

In light of the above, the Board finds that at the time of the April 1970 rating decision, there was significant evidence of record that demonstrated that the Veteran's injuries to Muscle Groups XIII and XIV were less than severe.  Thus, it cannot be said that the evidence of record at the time of the April 1970 rating decision at issue militated in support of a finding that Muscle Groups XIII and XIV manifested severe injury, or that the evidence of record compels the conclusion to which reasonable minds could not differ, that Muscle Groups XIII and XIV manifested severe injury.  See Crippen, Fugo, supra.

The rating schedule in effect at the time of the April 1970 rating decision provided ratings for moderately severe impairment for each of the two Muscle Groups at issue.  However, both muscle groups affect the same anatomical region.  See 38 C.F.R. § 4.55(a) (1970).  Since both Muscle Groups were rated as moderately severe, which warrants 30 percent ratings under both Diagnostic Codes 5313 and 5314, 38 C.F.R. § 4.55(a) was for application which stated that the ratings will not be combined, but instead, one rating must be elevated from moderately severe to severe, which would then warrant a single 40 percent disability rating for residual injury evaluated as moderately severe to both Muscle Groups.  See 38 C.F.R. § 4.55(a) (1970) (muscle injuries of the same anatomic region will not be combined, but instead, the rating for the major group affected will be elevated from moderately severe to severe).  

It necessarily follows then, that 38 C.F.R. § 4.55(b) is not applicable in this as alleged by the Representative.  Specifically, because CUE has not been found in the April 1970 RO determinations that injury to Muscle Groups XIII and XIV is moderately severe in degree rather than severe in degree, which is a prerequisite for the application of that paragraph, it is not applicable in this case.  Additionally, for reasons previously discussed, the Representative's argument that injury to muscle groups XIII and XIV were severe prior to elevation under 38 C.F.R. § 4.55(a) also fails.  Moreover, paragraph (a) of that section explicitly states that a rating for the major group affected will be elevated from moderate to moderately severe or from moderately severe to severe at most.  (1970).

In light of the above, the Board finds that the rating decision of April 1970 was adequately supported by the evidence then of record and the statutory and regulatory provisions extant at that time were correctly applied.  Therefore, on this record, the Board concludes that a valid claim of CUE has not been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). 


ORDER

Entitlement to an initial rating in excess of 40 percent for residuals of a fragment wound of the right thigh with transaction of the right femoral artery and vein graft from the left thigh based on CUE in the April 1970 rating decision is denied.  



REMAND

In his June 2008 claim for entitlement to a total disability rating based on individual unemployability, the Veteran indicated that he was unable to maintain or follow a substantially gainful occupation due to his service-connected posttraumatic stress disorder (PTSD) and right leg disabilities.  He indicated that he last worked as a postal clerk at the United States Postal Office in May 2007, which is here he had worked approximately 32 hours per week since 1987.  In his VA Form 9 (Substantive Appeal), dated June 2009, he stated that due to his "condition," he had not held full-time employment since 23 years prior.  In August 2009, the Veteran's representative asserted that the Veteran's service-connected disabilities, when viewed in the context of his employment and educational background, prevented him from obtaining or following a substantially gainful occupation.  Records from the Post Office indicated that he retired

Service connection is currently in effect for residuals of a fragment wound of his right thigh transecting the femoral artery with vein graft from the left thigh with traumatic neuropathy of the sciatic/posterior tibial nerve at the right mid posterior thigh level (40 percent), PTSD (30 percent, transaction of the right superficial medial femoral nerve with sensory deficit (20 percent), scars of the right anterior and posterior thigh (20 percent), varicose veins of the right lower extremity (10 percent) and scars of the left thigh (noncompensable).  The Veteran's combined service-connected disability rating is 80 percent.

Review of the record shows that the Veteran has provided conflicting information as to why he has been unemployed since June 2007.  Specifically, while he asserts that his unemployment is due service-connected disability, VA treatment records and examination reports show that he retired at that time to care for his wife who was in poor health.  

Review of the record also shows that the Veteran's service-connected disabilities were most recently evaluated during a VA PTSD examination, and an artery, vein, and miscellaneous VA examination, dated in August 2008, more than four years ago.  Moreover, the August 2008 VA PTSD examiner opined that the Veteran would not be able to work in situations where he would have contact with many people, such as his prior job at the post office, however, he may be able to work in a more solitary-type job with little or no personal contact.  The examiner provided no rationale for that opinion.  Additionally, the August 2008 VA examiner who conducted the artery, veins and miscellaneous examination opined that the Veteran's only occupational limitations pertaining to his service-connected disabilities were the minimal affects relating to walking more than 50 yards or standing for longer than an hour.  The evidence currently of record, however, shows that he has had no problems with ambulation with use of medication and support stockings, and that he has reported that he was raising a large number of cattle on his family-owned far, and that he performed routine maintenance, such as painting, and using a chain saw to cut down trees at a rental property that he owned.  Accordingly, it is necessary to obtain contemporaneous VA examinations to determine the current nature and severity of the Veteran's service-connected disabilities.  

Additionally, with the exception of a single VA treatment record dated in January 2010, the most recent VA mental health treatment note of record is dated in October 2008 and the most recent VA primary care progress note is dated in May 2009.  Accordingly, ongoing VA treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (2011).  

The Board also notes that the Veteran's has expressed his interest in job training with computers so that he may obtain employment in an area that does not require that he be physically active or on his feet.  Vocational Rehabilitation and Education documents show that as of termination of those services in March 1976, he had 22 months of benefits remaining.  Additionally, a VA Vocational Rehabilitation Participant Claims Folder Flash, which is undated but appears to date more recently than 1976, suggests that his educational level and employment qualifications and/or status may have changed.  Thus, his updated educational and employment information should be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his service-connected disabilities, to specifically include any private chiropractic treatment records from Dr. D, his private chiropractor, as alluded to in a February 2008 VA treatment record.  After securing any necessary release, the RO/AMC should request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

The RO/AMC should obtain all relevant ongoing VA mental health treatment records from the Sioux Falls VAMC and Vet Center, in any, dating since October 2008, and VA medical treatment records from the Sioux Falls VAMC dating since May 2009.

Also obtain the Veteran's VA Vocational Rehabilitation and Employment records, if any, from the VA Vocational Rehabilitation and Employment Office in Sioux Falls, South Dakota.  

2.  The RO/AMC should request that the Veteran provide his current education, training, and employment status, to include how many years of college and training he has completed, as well as any professional and/or vocational degrees or certificates obtained.

3.  The RO/AMC should request that the Veteran provide any documents such as work evaluations from his former employer, the United States Postal Service, where he worked 32 hours per week as a mail processing clerk from 1986 to June 2007 that tend to support his claim that his service-connected PTSD and/or other service-connected disabilities interfered with his occupational performance.  

4.  After the development requested above has been completed to the extent possible, afford the Veteran a VA psychiatric and an appropriate VA examination(s) to determine the combined impact of all service-connected disabilities on his ability to obtain and maintain gainful employment.  Any medically indicated testing should be accomplished, and all medical testing and clinical findings should be clearly reported.  The claims folder, to include any relevant records contained in Virtual VA, must be made available to the examiners.  The examiners must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.  

After review of the claims file and examination of the Veteran, the examiner should describe functional impairments secondary to the service connected disorders, and describe impairment on work ability due to those disorders without consideration of the Veteran's age.  The examiner is specifically requested to discuss and consider the August 2008 VA examinations and opinions pertaining to occupational effects of the Veteran's service-connected disabilities, as well as the Veteran's statements of record that he is unable to work due to service-connected disabilities, as his reports documented in VA treatment records that he is or has raised between 8 and 28 head of cattle, and that he does or did perform routine maintenance of his land (measured in acreage) and of one or more rental properties that he did or does own.  

The examiners should set forth all examination findings, along with a complete rationale for any opinions reached, in a printed report.  If the examiners are unable to provide any of the requested opinions that fact must be stated and the reason(s) why explained.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

6.  After the development requested has been completed, the AMC/RO should review the examiner's opinions to ensure that they are in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiners have documented their review of Virtual VA.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once. 

7.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


